229 P.3d 389 (2010)
In the Matter of Boyd R. McPHERSON, Petitioner.
No. 100,108.
Supreme Court of Kansas.
March 24, 2010.

ORDER OF REINSTATEMENT
On December 5, 2008, this court suspended the petitioner, Boyd R. McPherson, from the practice of law in Kansas for a period of 6 months. See In re McPherson, 287 Kan. 434, 196 P.3d 921 (2008). Before reinstatement, the petitioner was required to pay the costs of the disciplinary action, comply with Supreme Court Rule 218 (2009 Kan. Ct. R. Annot. 361), and undergo a reinstatement hearing pursuant to Supreme Court Rule 219 (2009 Kan. Ct. R. Annot. 376).
On June 9, 2009, McPherson filed a petition with this court for reinstatement to the practice of law in Kansas. The petition was referred to the Disciplinary Administrator for consideration by the Kansas Board for Discipline of Attorneys, pursuant to Supreme Court Rule 219. On November 24, 2009, a hearing was held before a hearing panel of the Kansas Board for Discipline of Attorneys to consider McPherson's request for reinstatement.
On December 25, 2009, the panel filed its report setting out the circumstances leading to McPherson's suspension, a summary of the evidence presented, and its findings and recommendations. The panel unanimously recommended that McPherson's petition for reinstatement to the practice of law in Kansas be granted.
The court, after carefully considering the record, accepts the findings and recommendations of the panel. The petitioner is hereby reinstated to the practice of law in Kansas.
IT IS THEREFORE ORDERED that Boyd R. McPherson be reinstated to the practice of law in the state of Kansas, and the Clerk of the Appellate Courts is directed to enter McPherson's name upon the roster of attorneys engaged in the practice of law in Kansas.
IT IS FURTHER ORDERED that this order of reinstatement for Boyd R. McPherson shall be published in the official Kansas reports.
For the Court
u%/s/Robert E. Davis
Robert E. Davis,
Chief Justice